Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsen et al (US 5,728,309 A) previously cited, in view of Keller et al (US 4,943,405) new cited.
Regarding claim 15, Matsen et al discloses a system for heating a molding material 60 (Col. 7, line 27-45; Figures 1-9), comprising: a susceptor assembly 100, 102, 108 comprising a susceptor 100, 102, 108, (Col. 8, lines 37-50), wherein: the susceptor 100, 102, 108 defines a receptacle (Figure 3) configured to receive the molding material 60 (Col. 8, lines 37-50; Figures 1-9); and the susceptor 100, 102, 108 further defines a die face 20, 22 (Col. 6, lines 21-30; Col. 8, lines 37-50; Figures 1-9); and a gas injector 62, 64 configured to direct a gas (i.e. gas pressure) toward molding material 60 positioned within the receptacle (Col. 7, line 27-45; Figures 1-9).  Matsen et al fails to disclose of a gas injector configured to direct a heated gas into molding material positioned within the receptacle. However, Keller discloses a gas injector (nozzle 4) configured to direct a heated gas into molding material positioned within the receptacle (5, (col. 6, lines 40-48).  It would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Matsen et al in view of Keller, to add to the gas injector directed into the molding material as taught by Matsen et al with the incorporation of the gas heater as taught by Keller, thereby providing increased uniformity of concentration distribution of gases.  Regarding claim 18, Masten discloses of an induction coil 35 configured to emit a magnetic flux field toward the susceptor 100, 102, 108 (Col. 7, lines 55-63; Col. 8, lines 37-50; Figures 1-9).  Regarding claim 19, Masten discloses that the susceptor 100, 102, 108 comprises a Curie temperature at which the susceptor 102, 102, 108 transitions from being magnetic to being non-magnetic (Col. 11, lines 20-49; Figures 1-9).  
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsen et al (US 5,728,309 A) previously cited, in view of Keller et al (US 4,943,405) new cited, and further in view of Sandys (US 4,807,562 A) previously cited.  Regarding claim 16, Matsen in view of Keller, as applied to claim 16, does not explicitly disclose the gas injector comprises a nozzle and a conduit in fluid communication with the nozzle; the nozzle is configured to direct the heated gas from the conduit toward the molding material; and the system further comprises a heat source configured to heat the gas within the conduit. However, Sandys discloses of the gas injector 17-18 (Col. 3, lines 63 thru Col. 4, line 26; Figure 5) comprises a nozzle 18 and a conduit 17 in fluid communication with the nozzle 18 (Col. 4, lines 1-12; Figure 5); the nozzle 18 is configured to direct the heated gas (i.e. pre-heaters 15 used to heat gases) from the conduit 17 toward the molding material 14 (Col. 7, lines 47-59; Figure 5); and the system 10 further comprises a heat source 15 configured to heat the gas within the conduit 17 (Col. 7, lines 47-59; Figure 5).  It would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to add to the gas injector directed to the molding material as taught by Matsen et al in view of Keller, by the incorporating of the gas injector including nozzle and conduit as taught by Sandys, thereby providing variation of gas flow distribution across the molded material hence making the deposited thickness more uniform.  Regarding claim 17, Matsen in view of Keller, as applied to claim 16, does not explicitly discloses of a plurality of gas injectors each comprising a nozzle and a conduit in fluid communication with the nozzle, wherein the nozzle of each of the plurality of gas injectors is configured to direct the heated gas toward the molding material. Sandys teaches of a plurality of gas injectors 17-18 each comprising a nozzle 18 and a conduit 17 in fluid communication with the nozzle 18 (Col. 3, lines 63 thru Col. 4, line 26; Figures 1-3 and 5), wherein the nozzle 18 of each of the plurality of gas injectors 17-18 is configured to direct the heated gas toward the molding material 14 (Col. 4, lines 1-12; Col. 7, lines 47-59; Figures 1-3 and 5).  It would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to add to the gas injector directed to the molding material as taught by Matsen et al in view of Keller, by the incorporating of the gas injector including nozzle and conduit as taught by Sandys, thereby providing variation of gas flow distribution across the molded material hence making the deposited thickness more uniform.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Matsen et al (US 5,728,309 A) previously cited, in view of Keller et al (US 4,943,405) new cited, as applied to claim 19 above, and further in view of Soderstrom et al (US 2003/0024681 A1).  Regarding claim 20, Matsen in view of Keller, as applied to claim 19, does not explicitly discloses that the gas injector is non-magnetic.  Soderstrom et al teaches that the gas injector 65, 67 is non-magnetic (i.e. copper tubing; Para. 0028; Figure 1).  It would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the gas injector directed to the molding material as taught by Matsen in view of Keller, by the incorporating of the gas injector as taught by Soderstrom et al, thereby providing a reduction in the heating of components connected to the heating system.  
Response to Amendment
Applicant’s arguments with respect to claim(s) 15-20 have been considered but are moot in new ground of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        October 11, 2022